The relief described hereinbelow is SO ORDERED.

SIGNED this 10th day of January, 2019.




_________________________________________________________________________




                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS

IN RE:                                          )
 Michelle Dawn Corbin                           )   Case No. 18-22064-RDB
                                                )
                          Debtor.               )

          ORDER GRANTING DEBTOR’S OBJECTION TO CLAIM NO. 9

      THIS MATTER comes on for consideration upon the above-named Debtor’s

Objection to Claim No. 9 filed by Capital One Auto Finance.

      Notice With Opportunity for Hearing on the Debtor’s objection was properly

given, and no timely objection/response was filed, and no hearing was held on the

matter.

      IT IS THEREFORE BY THE COURT ORDERED that the Claim #9 shall be

disallowed, and not owed by Debtor.

                                          ###


                                           3


               Case 18-22064    Doc# 28    Filed 01/10/19     Page 1 of 2
SUBMITTED BY:

 /s/Sarah A. Sypher_______
Sarah A. Sypher - KS Bar # 21993
Sypher Law, LLC
11011 King St., Ste. 220
Overland Park, KS 66210
(913) 451-8833
(913) 451-8843 (Fax)
Email: ecf@sypherlaw.com
Attorney for Debtor


APPROVED BY:

/s/ William H. Griffin__________
William H. Griffin
Chapter 13 Trustee
5115 Roe Blvd., Suite 200
Roeland Park, KS 66205
(913) 677-1311
E-mail: ecfgriff@13trusteekc.com
Standing Trustee




                                             4


               Case 18-22064       Doc# 28   Filed 01/10/19   Page 2 of 2
